Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-5, 7-10, and 13-15 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.


Response to Arguments
With regards to claim(s) 1-5, 7-10, and 13-15 rejected under 35 U.S.C. 103, Applicant's arguments have been fully considered, but are deemed moot in view of new grounds of rejection necessitated by Applicant's amendment.
In response to applicant's argument regarding claim interpretation under 112(f), applicant argues:
“specifically, e.g., claim limitations "network access device" and "output device" in claim 1, "input device" in claim 5, and "network access device" in claim 10 were interpreted under 35 U.S.C. § 112(f). Applicant disagrees with the interpretation of these claim limitations under 35 U.S.C. § 112(f). However, in an effort to expedite prosecution, Applicant has amended claim 5 to recite that the input device is "coupled to the ECU." Even assuming arguendo that claim limitations "network access device" and "output device" in claim 1, "input device" in claim 5, and "network access device" in claim 10 are each a generic placeholder (which Applicant does not concede), Applicant notes that the claim limitations "network access device" and "output device" in claim 1 as previously presented are each recited as being coupled to the electronic control unit (ECU), the claim limitation "input device" in claim 5 as amended herein is recited as being coupled to the ECU, and the claim limitation "network access device" in claim 10 as previously presented is recited as being coupled to the controller, each of the foregoing claim limitations thus reciting sufficient structure.” 
Examiner does not find this persuasive. Simply stating that a device is coupled to the ECU does not in itself substantiate structure of the device. Coupling does not inherently mean there must be a physical connection.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) in claim 1 are a network access device located on the vehicle and configured to …, and an output device configured …. Such a claim limitation(s) in claim 5 is an input device configured … Lastly, such a claim limitation(s) in claim 10 is a network access device configured ….
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the network access device of claim 1 the specification states para [0037] “the network access device 110 may include any network access device capable of communicating via a wireless protocol. For example, the network access device 110 may communicate via Bluetooth, Wi-Fi, a cellular protocol, vehicle to vehicle (V2V) communications, Zigbee, or any other wired or wireless protocol.” Thus the network access device will be interpreted as any hardware capable of sending wired or wireless signals.
Regarding the output device of claim 1 the specification states para [0041] “The output device 140 may include any output device such as a speaker, a display, a touchscreen, or the like.” Thus the output device will be interpreted as any hardware capable of displaying images or producing sound/vibration.
Regarding the input device of claim 5 the specification states para [0040] “The input device 138 may include any one or more input device such as a button, a keyboard, a mouse, a touchscreen, a microphone, or the like. The input device 138 may receive input from a user of the vehicle 100 such as a driver or a passenger.” Thus the input device will be interpreted as any hardware capable of receiving tactile or sound input.
Regarding the network access device of claim 10 the specification states – para [0045] “the network access device 304 may include any network access device capable of communicating with remote devices (such as one or more of the vehicles 200 or mobile device 202 of FIG. 2). For example, the network access device 304 may communicate via Bluetooth, Wi-Fi, a cellular protocol, vehicle to vehicle (V2V) communications, Zigbee, or any other wired or wireless protocol.” Thus the network access device will be interpreted as any hardware capable of sending wired or wireless signals.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamraz et al. (US 20180266933 A1; hereinafter known as Tamraz) in view of A Machine translation of Watanabe (JP 2009223514 A; hereinafter known as Watanabe), MacNeille et al. (US 20160280160 A1, hereinafter known as Macneille), and Kondo et al. (US 20160347327 A1, hereinafter known as Kondo).

Tamraz, MacNeille, and Kondo were cited in a previous office action

Regarding claim 1, Tamraz teaches
A system for providing allergen information, comprising: 
an allergen sensor located on a vehicle and configured to detect allergen data corresponding to levels of at least one allergen in an environment of the vehicle (para [0056] “the sensor circuitry 220 may identify airborne particles that can trigger an allergic reaction. For example, the sensor circuitry 220 is used to capture particles such as pollen or animal dander. These particles are captured by the sensing device in air samples from the habitat in which the sensing device 100 is located.” the allergen sensor can be used on a vehicle, para [0047] “In addition, a sensing device 100 may be located on trains, cars, planes or other modes of transportation.” The sensor circuitry located in the sensing device reads on the allergen sensor); 
a network access device located on the vehicle and configured to transmit the allergen data to a remote server (Allergen data is provided from the sensing device to the server, para [0074] “the sensor 500 may be configured to determine the number of particles of a particular type of allergen. The sensor 500 detects a number of readings of a particular allergen per hour and an airflow within the sensing device 100. From this information, the sensing device 100 may obtain a concentration of types of particles (such as parts per million PPM) with more accuracy. This information may also be provided to the server 110.” The allergen data from the sensing device may be routed to the server through a network access device, fig. 3 label 320, 322, 324, 328, or 330, integrated into user equipment (UE). This routing is shown in fig.1 where the sensing device is connected directly to the UE and then through a series of networks connects to the server. It can be interpreted as the user equipment (UE) is located on a vehicle as mobile phones are commonly carried within vehicles. Also since the sensing device is already on the vehicle and the user equipment can be connected directly to the sensing device, para [0047] “Each of the sensing devices 100 are communicatively coupled to one or more of the UE 120 directly or through one or more of the exemplary networks.”, the UE can be present on a vehicle as well.) and receive map data relating to an allergen map from the remote server (para [0145-0146] “The server 110 thus obtains current measurements from one or more sensing devices 100 in the geolocation. The server 110 may average or mean the measurements from each of the sensing devices 100 to provide a report on current particulate concentrations for the geolocation. The server 110 may provide a range of the particulate concentrations based on the current measurements from one or more sensing devices 100 in the geolocation to the requesting UE 120. In addition, the server 110 may provide a report on current particulate concentrations for different locations within a same city or country. For example, the server 110 may provide a map illustrating different concentration levels of a particulate outside a building, street, in different regions of a city or a country.”, were particulates are allergens and sensing devices can be on vehicles as discussed above) , the map data including allergen level information based on a prediction of future timing of an increase in the levels of the at least one allergen; (para [0125] “In addition, in embodiments, prediction of long term allergy or asthma symptoms is performed by the health monitoring application 115. Specifically, once the allergen and other factors which trigger a user's symptoms are determined, future symptoms over the next few days, weeks and months can be predicted. In order to achieve this, long term weather and pollution forecasts are used, in conjunction with historical data, to predict the fluctuation in levels of pollution and allergen for a given geolocation.” Where healther monitoring application is on a server as shown in fig. 1 label 115 and label 110.)
an output device configured to output data (fig 3 label 300); and 
an electronic control unit (ECU) coupled to the allergen sensor, the network access device, and the output device and configured to control:
control the output device to output the (para [0143] “The user inputs the request using the health monitoring application 115 on a UE 120 for a report on current particulate concentrations for a geolocation. The request may be for one type of particle (e.g. pollen, ragweed, or mold) or a general report on the types of particulates identified in the geolocation. The UE 120 transmits the request to the server 110. The server 110 receives the request at 2005 and obtains a current report for the geolocation, e.g. based on readings from one or more sensing devices 100 in the geolocation over the past minutes, hours, or 24 hours.” Where the user device has an ECU in the form of a Terminal control circuitry, fig 3 label 305. Para [0125] discusses how the allergen map can include future predictions using weather forecasts.).

Tamraz does not explicitly teach generate, based on the received map data, an updated allergen map including one or more color-coded portions associated with one or more corresponding allergen levels at one or more respective areas of the updated allergen map.

However Watanabe teaches, generate, based on the received map data, an updated allergen map including one or more color-coded portions associated with one or more corresponding allergen levels at one or more respective areas of the updated allergen map, control the output device to output the updated allergen map (The vehicles receive map data on allergens as discussed on page 3, “FIG. 1 is a block diagram showing a configuration example of a probe car system according to the present invention. A probe car system 100 is a system that collects and distributes air pollution information, and is a probe car V that uploads air pollution information. An information communication center C that collects and distributes air pollution information and a reception-only vehicle VN that receives air pollution information without uploading the air pollution information.” And page 4, “The distribution information using means V11 is a means for using the air pollution information distributed by the information communication center C. For example, the air pollution distributed by the information communication center C periodically (for example, every 5 minutes). The air pollution information LDB (V15) is updated based on the information, and the navigation system V4 refers to the air pollution information LDB (V15) when the recommended route from the current location to the destination is derived. A route that avoids the above points can be selected.” The vehicle then generates a color coded map as discussed on page 4, “The navigation system V4 may display the air pollution map while color-coding the links according to the concentration of air pollutants.” Where air pollutant can be considered allergens)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamraz to incorporate the teachings of Watanabe to generate and output a color coded allergen map displaying allergen levels because according to Watanabe (page 4) “Thereby, the vehicle occupant can grasp | ascertain the air pollution condition finely for every road, and can bypass the area where the density | concentration of an air pollutant is high by a vehicle occupant's own judgment.”

Tamraz also does not teach determine a route from a starting location to a destination, wherein the route avoids, based on the current location of the vehicle and the updated allergen map, one or more locations in which the levels of the at least one allergen are predicted to be equal to or greater than a threshold allergen level when the vehicle is projected to drive through the one or more locations, and maneuver the vehicle based on the determined route.

However MacNeille teaches determine a route from a starting location to a destination, wherein the route avoids, based on the current location of the vehicle and the updated allergen map, one or more locations in which the levels of the at least one allergen are predicted to be equal to or greater than a threshold allergen level when the vehicle is projected to drive through the one or more locations, (para [0054] “Using the particulate data 178, the remote telematics server 162 may be configured to create roadmaps geocoded with tire wear data. The data may further be used, in an example, to provide for routing of vehicles 102 to avoid areas of high tire or brake wear. For instance, the remote telematics server 162 may associate road segments with tire wear scores based on vehicles 102 indicating tire wear in particulate data 178 uploaded to the remote telematics server 162. When vehicles 102 request routing information from the remote telematics server 162, the remote telematics server 162 may accordingly be able to take the wear scores into account when determining a low-cost route. It should be noted that the wear scores are merely an example, and the remote telematics server 162 may utilize the particulate data 178 to create routes avoiding particulate generally, or avoiding particulate matching other particulate signatures 180 (e.g., pollen, humidity, ash, etc.), as some other possibilities.” This is based on the vehicle location, para [0032] “The particulate application 176 may also be configured to receive particulate data 178 from the remote telematics server 162 sourced from other vehicles 102. In an example, the particulate application 176 may determine the current location of the vehicle 102, such as by accessing the GPS module 146, to retrieve current location coordinates of the vehicle 102. Using the current location, the particulate application 176 may query the remote telematics server 162 for particulate data 178 for the determined location of the vehicle 102. Accordingly, the particulate application 176 may be configured to utilize particulate data sourced from other vehicles 102 to aid in decision-making by the vehicles 102.”)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamraz in view of Watanabe to incorporate the teachings of MacNeille to modify route information based on allergen data because modifying a route enables the avoidance of allergens which is desirable for health and comfort reasons (MacNeille, para [0002] “In many cases, particulates are something to be avoided, if possible, for reasons of human health, human comfort, environmental quality and visibility, and negative effect on electrical or mechanical devices.”)

	Tamraz in view of Watanabe and MacNeille does not teach and maneuver the vehicle based on the determined route.
	
However Kondo teaches and maneuver the vehicle based on the determined route (para [0003] “In recent years, in addition to a manual drive mode in which the vehicle travels based on user's driving maneuvers, a drive mode using autonomous driving control has been proposed as a new drive mode, in which the vehicle autonomously travels along a preset route without user's driving maneuvers. For example, in autonomous driving control, the current location of the vehicle, the lane in which the vehicle is traveling, and the position of other vehicles around are detected as needed, and vehicle control such as control of steering, a driving source, and a brake is autonomously performed such that the vehicle travels along a present route.”)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamraz in view of Watanabe and MacNeille to incorporate the teachings of Kondo to maneuver the vehicle on a determined route because it reduces the burden of driving on the user (para [0003] “The drive mode using autonomous driving control is advantageous in that it can reduce the burden of driving on the user.”)

Regarding claim 5, Tamraz in view of Watanabe, MacNeille, and Kondo teaches the system of claim 1. 

Tamraz further teaches further comprising an input device coupled to the ECU and configured to receive user input including user allergy sensitivity data indicating that a user of the vehicle is sensitive to the at least one allergen and including a level of user allergy sensitivities, wherein the ECU is further configured to control the output device to output an alert when the levels of the at least one allergen reach or exceed the level of the user allergy sensitivities at the current location of the vehicle (para [0125] “Specifically, once the allergen and other factors which trigger a user's symptoms are determined, future symptoms over the next few days, weeks and months can be predicted. In order to achieve this, long term weather and pollution forecasts are used, in conjunction with historical data, to predict the fluctuation in levels of pollution and allergen for a given geolocation. This information is used to indicate to a user (based at a geolocation) whether they will suffer allergic symptoms over the next few days, weeks or months. Additionally, advice may be provided to the user in order to reduce the severity of the symptoms or even avoid the outbreak altogether by improving the air quality. In summary, the health monitoring application 115 may notify or warn the user of a possible long term allergen issue in advance. This warning allows preventative advice to be provided to the user. In addition, during a periodic check of the environment, where the sensing device 100 detects a particular allergen or the amount of the particular allergen is above a certain level, the server 110 can push a warning to the user.” The user symptoms can be considered allergy sensitivities and these are inputted by the user, para [0106] “For example, the health monitoring application 115 obtains an identification of various particles (allergens, pollutants or other types of particles) from a sensing device 100 and stores corresponding symptoms input by a user associated with those pollutants and allergens.”).

Regarding Claim 7, Tamraz in view of Watanabe, MacNeille, and Kondo teaches The system of claim 1. 

MacNeille further teaches further comprising: a vehicle body defining a vehicle cabin of the vehicle; an air filter located in the vehicle and configured to filter air to be ported into the vehicle cabin; and an air intake channel configured to receive the air from the environment of the vehicle and to port the air to the air filter, wherein the allergen sensor is a pollen sensor configured to detect levels of pollen in the environment of the vehicle, and the pollen sensor is located at least one of in the air filter or in the air intake channel (para [0039] “Accordingly, in some examples a second particulate sensor 174-C may be utilized at the filter inlet and connected to the vehicle 102 so that the particulate application 176 may be able to determine the difference in particulates entering and exiting the cabin filter.” Where a cabin filter is a filter that is designed to filter air ported into a vehicle cabin. A particulate sensor reads on pollen sensor is a particulate sensor can sense many particles including pollen. An inlet reads on an air intake channel. The cabin filter receives air from the environment, para [0037] “vehicles 102 are equipped with a cabin air filter to reduce the amount of particulate in the ambient air that is drawn into the vehicle”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamraz in view of Watanabe, MacNeille, and Kondo to incorporate the teachings of MacNeille to have pollen sensor in vehicle duct system going to cabin because having a pollen sensor in vehicle duct system going to cabin enables vehicle user to be aware of potential allergens coming into the cabin and to take appropriate action to avoid allergens which is desirable for health and comfort reasons (MacNeille, para [0002] “In many cases, particulates are something to be avoided, if possible, for reasons of human health, human comfort, environmental quality and visibility, and negative effect on electrical or mechanical devices.”)

Regarding Claim 8, Tamraz in view of Watanabe, MacNeille, and Kondo teaches The system of claim 1. 

MacNeille further teaches wherein the allergen sensor is configured to detect the at least one allergen in an exhaust of the vehicle, and the at least one allergen is an exhaust-related allergen (para [0012] “vehicle may be equipped with particulate sensors located in various places in or on the vehicle. As some examples, particulate sensors may be placed in locations to monitor exhaust air quality, ambient air quality above the vehicle, ambient air quality below the vehicle, cabin air quality, air quality at engine air intake of the vehicle” where a particulate in the exhaust can be an allergen to individuals who have sensitivity to exhaust particulates. This sensor can be placed in the exhaust, Para [0034] “the vehicle 102 may include a particulate sensor 174-E in the exhaust system”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamraz in view of Watanabe, MacNeille, and Kondo to incorporate the teachings of MacNeille to detect allergens in vehicle exhaust because detecting allergens is desirable so appropriate corrections can be made to mitigate allergens and other particulates for health and comfort reasons (MacNeille, para [0002] “In many cases, particulates are something to be avoided, if possible, for reasons of human health, human comfort, environmental quality and visibility, and negative effect on electrical or mechanical devices.”)

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tamraz et al. (US 20180266933 A1; hereinafter known as Tamraz) in view of A Machine translation of Watanabe (JP 2009223514 A; hereinafter known as Watanabe), MacNeille et al. (US 20160280160 A1, hereinafter known as Macneille), Kondo et al. (US 20160347327 A1, hereinafter known as Kondo), and Rey et al. (US 20120286959 A1, hereinafter known as Rey).

Rey was cited in a previous office action.

Regarding Claim 2, Tamraz in view of Watanabe, MacNeille, and Kondo teaches The system of claim 1. 

Tamraz further teaches the allergen map is based on the allergen data from the vehicle and additional allergen data from additional vehicles, and indicates the levels of the at least one allergen at various locations on the allergen map server (para [0145-0146] “The server 110 thus obtains current measurements from one or more sensing devices 100 in the geolocation. The server 110 may average or mean the measurements from each of the sensing devices 100 to provide a report on current particulate concentrations for the geolocation. The server 110 may provide a range of the particulate concentrations based on the current measurements from one or more sensing devices 100 in the geolocation to the requesting UE 120. In addition, the server 110 may provide a report on current particulate concentrations for different locations within a same city or country. For example, the server 110 may provide a map illustrating different concentration levels of a particulate outside a building, street, in different regions of a city or a country.”, were particulates are allergens and sensing devices can be on vehicles as discussed above );
the allergen sensor includes at least one allergen sensor; the allergen data includes the levels of a first allergen and of a second allergen (para [0049] “The identified airborne particles may include typical allergens such as pollen, ragweed, grass, rye, pet dander, birch, mold, Artemisia, etc. The identified airborne particles may also include pollutants, such as ozone, NOx, CO, Sox, etc. These listed types of particles are examples only and other types of particles may also be identified and monitored by the sensing devices 100.”); and the allergen map includes levels of the first allergen para [0145-0146] “The server 110 thus obtains current measurements from one or more sensing devices 100 in the geolocation. The server 110 may average or mean the measurements from each of the sensing devices 100 to provide a report on current particulate concentrations for the geolocation. The server 110 may provide a range of the particulate concentrations based on the current measurements from one or more sensing devices 100 in the geolocation to the requesting UE 120. In addition, the server 110 may provide a report on current particulate concentrations for different locations within a same city or country. For example, the server 110 may provide a map illustrating different concentration levels of a particulate outside a building, street, in different regions of a city or a country.”, were particulate are allergens).

Tamraz in view of MacNeille, and Kondo does not explicitly teach the levels of the second allergen at the various locations on the allergen map. 

However Rey teaches the allergen map includes the levels of the first allergen and the levels of the second allergen at the various locations on the allergen map (Fig 6.  Which shows the location of 3 different allergens on a map).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamraz in view of Watanabe, MacNeille, and Kondo to incorporate the teachings of Rey to have the map include levels of multiple allergens because it allows a user to plan a route with multiple allergens in mind (Rey para [0045] “With this capability, a user can plan a route and determine if and where allergens are present before making the route.”)

Regarding Claim 3, Tamraz in view of Watanabe, MacNeille, Kondo and Rey teaches The system of claim 2. 

Tamraz further teaches further comprising a memory configured to store user allergy sensitivity data indicating that a user of the vehicle is sensitive to the first allergen and not the second allergen, wherein the ECU is further configured to control the output device to output an alert when the levels of the first allergen reach or exceed the threshold allergen level at the current location of the vehicle and to remove the alert when the levels of the first allergen drop below the threshold allergen level at the current location of the vehicle regardless of the levels of the second allergen (para [0125-0126] “Specifically, once the allergen and other factors which trigger a user's symptoms are determined, future symptoms over the next few days, weeks and months can be predicted. In order to achieve this, long term weather and pollution forecasts are used, in conjunction with historical data, to predict the fluctuation in levels of pollution and allergen for a given geolocation. This information is used to indicate to a user (based at a geolocation) whether they will suffer allergic symptoms over the next few days, weeks or months. Additionally, advice may be provided to the user in order to reduce the severity of the symptoms or even avoid the outbreak altogether by improving the air quality. In summary, the health monitoring application 115 may notify or warn the user of a possible long term allergen issue in advance. This warning allows preventative advice to be provided to the user. In addition, during a periodic check of the environment, where the sensing device 100 detects a particular allergen or the amount of the particular allergen is above a certain level, the server 110 can push a warning to the user.” Where the particular allergen is one of many possible allergens. The warning would not be triggered if during the next periodic check the levels of the particular allergen were below a certain level which can be interpreted as the warning has been removed. The user symptoms can be considered allergy sensitivities and these are inputted by the user, para [0106] “For example, the health monitoring application 115 obtains an identification of various particles (allergens, pollutants or other types of particles) from a sensing device 100 and stores corresponding symptoms input by a user associated with those pollutants and allergens.” ).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tamraz et al. (US 20180266933 A1; hereinafter known as Tamraz) in view of A Machine translation of Watanabe (JP 2009223514 A; hereinafter known as Watanabe), MacNeille et al. (US 20160280160 A1, hereinafter known as Macneille), Kondo et al. (US 20160347327 A1, hereinafter known as Kondo), and Strumolo et al. (US 20120112915 A1, hereinafter known as Strumolo).

Strumolo was cited in a previous office action

Regarding Claim 4, Tamraz in view of Watanabe, MacNeille, and Kondo teaches The system of claim 1.

Tamraz in view of Watanabe, MacNeille, and Kondo does not teach further comprising a window and a window actuator configured to actuate the window from an open state to a closed state, wherein the ECU is further configured to determine a high allergen level event when a current allergen level of the at least one allergen is greater than or equal to the threshold allergen level, and to control the window actuator to actuate the window to the closed state in response to determining the high allergen level event

	However Strumolo teaches further comprising a window and a window actuator configured to actuate the window from an open state to a closed state, wherein the ECU is further configured to determine a high allergen level event when a current allergen level of the at least one allergen is greater than or equal to a threshold allergen level, and to control the window actuator to actuate the window to the closed state in response to determining the high allergen level event (para [0055-0057] “If, however, the pollen count passes a threshold, the vehicle computing system first issues a warning to the vehicle occupants 307. The warning may simply be a warning about the onset of a high pollen environment, or the warning could include additional information.… Additionally or alternatively, the vehicle computing system may ask the user if any open windows should be closed (or automatically close the windows) 313. If the windows are to be closed, the system may automatically enable electric windows to close themselves 315.”).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamraz in view of Watanabe, MacNeille, and Kondo to incorporate the teachings of Strumolo to actuate the windows in response to allergen levels because closing a window would prevent pollen, a common allergen from enter the vehicle reducing a user’s exposure.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tamraz et al. (US 20180266933 A1; hereinafter known as Tamraz) in view of A Machine translation of Watanabe (JP 2009223514 A; hereinafter known as Watanabe), MacNeille et al. (US 20160280160 A1, hereinafter known as Macneille), Kondo et al. (US 20160347327 A1, hereinafter known as Kondo), and Wang et al. (US 20190014093 A1, hereinafter known as Wang).

Wang was cited in a previous office action

Regarding Claim 9, Tamraz in view of Watanabe, MacNeille, and Kondo teaches The system of claim 1. 

Tamraz in view of Watanabe, MacNeille, and Kondo does not teach wherein the ECU is further configured to encrypt the allergen data prior to the network access device transmitting the allergen data to the remote server

However Wang Teaches wherein the ECU is further configured to encrypt the allergen data prior to the network access device transmitting the allergen data to the remote server (abstract “encrypting the vehicular data to obtain encrypted vehicular data, and storing the encrypted vehicular data; receiving a request for acquiring vehicular data sent by a server; and sending the encrypted vehicular data to the server when the vehicle identifier is identical to a vehicle identifier of the autonomous vehicle and the device identifier is identical to a device identifier of the vehicular data acquisition device.”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamraz in view of Watanabe, MacNeille, and Kondo to incorporate the teachings of Wang to encrypt allergen data because encryption of data is common technique to prevent access to data by unauthorized third parties.


Claim(s) 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamraz et al. (US 20180266933 A1; hereinafter known as Tamraz) in view of Kamada et al. (US 20140303885 A1; hereinafter known as Kamada) and A Machine translation of Watanabe (JP 2009223514 A; hereinafter known as Watanabe)


Regarding claim 10, Tamraz teaches A system for providing allergen information, comprising: 
a network access device configured to receive, from a plurality of allergen sensors located on multiple vehicles and configured to detect allergen data corresponding to levels of at least one allergen, the allergen data and locations associated with each of the at least one allergen (para [0145] “The server 110 thus obtains current measurements from one or more sensing devices 100 in the geolocation.” Where the server has a network access device for communicating data Fig. 4 label 410. The server itself can be considered a network access device. The sensing devices collect allergy data, para [0048] “The sensing devices 100 may thus be used to detect levels of allergen and pollutants.” Also the sensing devices can be on a vehicle, para [0047] “In addition, a sensing device 100 may be located on trains, cars, planes or other modes of transportation.”); a memory configured to store a map of an area (para [0146] “the server 110 may provide a map” and the server has memory para [0063] “The server includes server storage 415 that is connected to the server control circuitry 405. The server storage 415 may include one or more memory devices, such as a read-only memory, random access memory, volatile memory, non-volatile memory, static memory, dynamic memory, flash memory, cache memory, and/or any non-transitory memory device that stores digital information.”); and 
a processor coupled to the network access device and the memory (The server has a network access device memory and storage used to execute instructions store data and transmit data, para [0063-0064]) and configured
receive weather information from a third-party server, (para [0125] “In order to achieve this, long term weather and pollution forecasts are used, in conjunction with historical data, to predict the fluctuation in levels of pollution and allergen for a given geolocation.” Where since the system does not have weather prediction hardware, it is implied that the weather information has to come from a third party computing device)
Predict, based on the weather information (para [0125] “In order to achieve this, long term weather and pollution forecasts are used, in conjunction with historical data, to predict the fluctuation in levels of pollution and allergen for a given geolocation.”)
create an allergen map indicating including map data the levels of the at least one allergen at the locations associated with each of the at least one allergen on the map and based on the prediction of future timing of increase in the levels of the at least one allergen, and to transmit the allergen map including the map data to at least one of the multiple vehicles (para [0145-0146] “The server 110 may average or mean the measurements from each of the sensing devices 100 to provide a report on current particulate concentrations for the geolocation. The server 110 may provide a range of the particulate concentrations based on the current measurements from one or more sensing devices 100 in the geolocation to the requesting UE 120… In addition, the server 110 may provide a report on current particulate concentrations for different locations within a same city or country. For example, the server 110 may provide a map illustrating different concentration levels of a particulate outside a building, street, in different regions of a city or a country.” The server providing a map in this context is providing a map to user equipment (UE) which would require transmission. Transmitting to the UE can be considered transmitting to a vehicle as para [00046] “The UE 120 may include a smart phone, laptop, desktop, smart tablet, smart watch, or any other electronic device.” It can be interpreted as the user equipment (UE) is located on a vehicle as mobile phones are commonly carried within vehicles. Also since the sensing device is already on the vehicle and the user equipment can be connected directly to the sensing device, para [0047] “Each of the sensing devices 100 are communicatively coupled to one or more of the UE 120 directly or through one or more of the exemplary networks.”, it is implied the UE can be present on a vehicle as well. The server 110 can also take future predictions into account, para [0125] “In addition, in embodiments, prediction of long term allergy or asthma symptoms is performed by the health monitoring application 115. Specifically, once the allergen and other factors which trigger a user's symptoms are determined, future symptoms over the next few days, weeks and months can be predicted. In order to achieve this, long term weather and pollution forecasts are used, in conjunction with historical data, to predict the fluctuation in levels of pollution and allergen for a given geolocation.” Where health monitoring application 115 is on server 110 as shown in fig. 1).

Even though Tamraz teaches predict, based on the weather information , and  and enable the at least one of the multiple vehicles to generate an updated allergen map including one or more color-coded portions associated with one or more corresponding allergen levels at one or more respective areas of the updated allergen map.
Tamraz does not teach predict, based on the weather information and a distance between a reference area having known levels of the at least one allergen and an area of interest, future timing of increase in the levels of the at least one allergen at the area of interest

However Kamada teaches predict, based on the weather information and a distance between a reference area having known levels of the at least one allergen and an area of interest, para [0145] “Further, macro estimation data in the present embodiment is information which shows a pollen dispersion state of the surroundings of the movement route candidates. For example, the macro estimation data includes information which shows vegetation releasing pollen present in the surroundings of the movement route candidates. In the example shown in FIG. 8, the HMD 1A receives, as macro estimation data, information which shows that cedar trees are planted along the movement route candidate A. Alternatively, the HMD 1A may acquire, as macro estimation data, a pollen dispersion forecast which shows the distribution of a pollen dispersion amount issued by the Meteorological Agency or the like, or a wind forecast or the like which includes the wind speed and wind orientation.” Para [0147] “In more detail, first the estimation section 13 estimates a pollen dispersion state in the movement route candidates for each type of pollen, based on micro observation data such as pollen, wind speed and wind orientation observed in real time.” Fig. 8 shows how routing is based on the prediction. And how the pollen disperses more and more based on distance)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamraz to incorporate the teachings of Kamada to Predict pollen levels based on weather information and distance from known allergens because as is well known in the art small particulates such as pollen and other allergens will be dispersed by wind and the spread of the dispersion will be effected by distance, thus by taking weather and distance into account, more accurate predictions can be made.

However Watanabe teaches, and transmit the allergen map including the map data to at least one of the multiple vehicles and enable the at least one of the multiple vehicles to generate an updated allergen map including one or more color-coded portions associated with one or more corresponding allergen levels at one or more respective areas of the updated allergen map. (The vehicles receive map data from a communication center, e.g. network access device, on allergens as discussed on page 3, “FIG. 1 is a block diagram showing a configuration example of a probe car system according to the present invention. A probe car system 100 is a system that collects and distributes air pollution information, and is a probe car V that uploads air pollution information. An information communication center C that collects and distributes air pollution information and a reception-only vehicle VN that receives air pollution information without uploading the air pollution information.” And page 4, “The distribution information using means V11 is a means for using the air pollution information distributed by the information communication center C. For example, the air pollution distributed by the information communication center C periodically (for example, every 5 minutes). The air pollution information LDB (V15) is updated based on the information, and the navigation system V4 refers to the air pollution information LDB (V15) when the recommended route from the current location to the destination is derived. A route that avoids the above points can be selected.” The vehicle then generates a color coded map as discussed on page 4, “The navigation system V4 may display the air pollution map while color-coding the links according to the concentration of air pollutants.” Where air pollutent can be considered allergens)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamraz to incorporate the teachings of Watanabe send map data to a vehicle to generate and output a color coded allergen map displaying allergen levels because according to Watanabe (page 4) “Thereby, the vehicle occupant can grasp | ascertain the air pollution condition finely for every road, and can bypass the area where the density | concentration of an air pollutant is high by a vehicle occupant's own judgment.”



Regarding claim 14, Tamraz in view of Kamada and Watanabe teaches the system of claim 10. Tamraz further teaches wherein the processor is further configured to perform a data science algorithm configured to analyze the allergen data in order to place the allergen data into a usable data format (para [0125] “In order to achieve this, long term weather and pollution forecasts are used, in conjunction with historical data, to predict the fluctuation in levels of pollution and allergen for a given geolocation. This information is used to indicate to a user…” Where combine different data sources to make a prediction includes performing a data science algorithm the output information being used requires it to be in a usable data format.).

Regarding claim 15, Tamraz in view of Kamada and Watanabe teaches the system of claim 10. Tamraz further teaches wherein the network access device is further configured to transmit the allergen map to a mobile device associated with a user of the system (para [0145-0146] “The server 110 may provide a range of the particulate concentrations based on the current measurements from one or more sensing devices 100 in the geolocation to the requesting UE 120. In addition, the server 110 may provide a report on current particulate concentrations for different locations within a same city or country. For example, the server 110 may provide a map illustrating different concentration levels of a particulate outside a building, street, in different regions of a city or a country.” Where the UE [user equipment] can be a smart phone, para [0046] “The UE 120 may include a smart phone, laptop, desktop, smart tablet, smart watch, or any other electronic device.” ).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tamraz et al. (US 20180266933 A1; hereinafter known as Tamraz) in view of Kamada et al. (US 20140303885 A1; hereinafter known as Kamada), A Machine translation of Watanabe (JP 2009223514 A; hereinafter known as Watanabe), and Wang et al. (US 20190014093 A1, hereinafter known as Wang).


Regarding Claim 13, Tamraz in view of Kamada and Watanabe teaches The system of claim 10. 

Tamraz in view of Kamada and Watanabe does not teach wherein the allergen data is encrypted prior to being received by the network access device, and the processor is further configured to decrypt the 

However Wang Teaches wherein the allergen data is encrypted prior to being received by the network access device, and the processor is further configured to decrypt the (para [0057] “The vehicular data acquisition device may encrypt vehicular data using a transmission key, and the server may decrypt the encrypted data using the same transmission key as the vehicular data acquisition device.”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamraz in view of Kamada and Watanabe to incorporate the teachings of Wang to decrypt allergen data at the server because encryption of data is common technique to prevent access to data by unauthorized third parties and decryption of data is necessary for the data be in a readable and usable form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668